Citation Nr: 0110891	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 6, 
2000, for the award of a 30 percent rating for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from December 1961 to 
October 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The evidence of record does not show that the appellant's 
PTSD was 30 percent disabling prior to January 6, 2000.


CONCLUSION OF LAW

The award of a 30 percent rating for the appellant's PTSD 
prior to January 6, 2000, is not warranted.  38 U.S.C.A. 
§§ 1155, 5110(a) (West 1991); 38 C.F.R. §§ 3.400, 4.132, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. § 5110(a) (West 1991) states: "Unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  See also 38 C.F.R. 
§ 3.400(a), (b)(2) (2000).

At the outset, it is noteworthy that this appeal stems from a 
December 1999 rating decision which granted service 
connection for PTSD and assigned an initial rating of zero 
percent for the disorder, effective from the date of the 
appellant's original claim, December 2, 1998.  This original-
claim date corresponded to a VA outpatient treatment report 
which was construed by the RO as the informal claim for 
benefits under 38 C.F.R. §§ 3.155, 3.157 because the 
appellant's formal claim was received within a year from such 
date of treatment (his "Statement in Support of Claim," 
VA Form 21-4138, dated August 12, 1999).  The appellant filed 
a timely notice of disagreement in response to this rating 
decision in January 2000, arguing that his PTSD was more 
severe than the zero percent rating.  Thereafter, and while 
the appeal on the original claim was still pending, the RO 
issued rating decisions that granted increased levels of 
compensation for the appellant's service-connected PTSD:  
Initially, a 10 percent rating was assigned effective from 
January 6, 2000 (which was subsequently awarded effective 
from the date of the original claim, December 2, 1998), and 
then a 30 percent rating was assigned effective from January 
6, 2000.

Ultimately, the appellant did not perfect an appeal to the 
Board regarding the level of compensation assigned for his 
PTSD, but he did perfect an appeal regarding the effective 
date, arguing that his 30 percent rating should have been 
awarded retroactively to the date of the original claim, 
December 2, 1998, because in his view, his symptoms of PTSD 
that supported the aforementioned 30 percent rating were the 
same as those that supported the 10 percent rating granted 
retroactively from the date of claim.  In this context, what 
is before the Board is an expression of continued 
dissatisfaction with the initial rating assigned for PTSD.  
The guidelines for considering this type of case lie in 
Fenderson v. West, 12 Vet. App. 119 (1999).  Briefly, they 
provide that "separate ratings can be assigned for separate 
periods of time based on facts found."  Thus, the date of 
claim is not a factor in determining the proper effective 
date of any increase in the rating, except to the extent that 
it provides a baseline commencing date for the evaluation 
period.  What is to be determined is the propriety of staged 
ratings based on the facts found.

The evaluation period for consideration in this case is from 
December 2, 1998 (the date of the claim) to the present.  The 
criteria for rating psychiatric disorders were revised 
effective November 7, 1996.  Thus, only the current (new) 
criteria are for consideration in assigning the staged 
ratings in this case.  The new criteria for rating PTSD 
provide:  10 percent- Occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  30 percent- Occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
50 percent- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  70 
percent- Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation,; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with period of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  100 percent- Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

Considering first the baseline award of a 10 percent rating 
for the appellant's PTSD that was granted by rating decision 
in January 2000 and thereafter assigned retroactively 
effective from the date of claim (December 2, 1998) by rating 
decision in February 2000, the Board notes that this rating 
was based, essentially, on VA outpatient treatment reports 
dated from December 1998 to March 1999 and the report of a VA 
PTSD compensation examination conducted in November 1999.

The VA outpatient reports reflect that he was initially seen 
for his PTSD symptoms on December 2, 1998.  At which time, he 
reported having intrusive thoughts related to his wartime 
experiences in Vietnam, and although he reported no acute 
problems, he expressed an interest in obtaining medical 
assistance.  On examination, it was noted that he was well 
dressed, articulate, oriented, intelligent and in no acute 
distress.  The diagnosis was probable PTSD.  Based on these 
findings, the Chief Medical Officer determined that he would 
be seen for a follow-up evaluation.  The reports show that he 
was seen two days later on December 4th for follow-up care in 
the mental health clinic.  At that time, the appellant filled 
out a general information form (indicating that he was 
married, was a high school graduate, was retired, and had 
spent six months in Vietnam).  For treatment purposes, the 
report denoted that he was going to be referred to a veterans 
resource counselor for further evaluation.

Thereafter, the outpatient reports show that he was seen next 
on January 4, 1999.  At that time, the appellant described 
some of his traumatic experiences in Vietnam and reported 
that he had daily intrusive thoughts of these experiences, 
including having his memories triggered by smells, sounds, 
the sight of Vietnamese people, thoughts, and anniversaries.  
He also reported having "bouts of depression" and indicated 
that he drank heavily for approximately 10 years after 
service and that his drinking was responsible for a failed 
marriage.  He indicated that he still drank periodically, 
particularly, if in the company of other veterans.  The 
appellant reported that he was retired, and he indicated that 
he filed his claim for PTSD upon the encouragement of a 
former co-worker who also was a veteran.  Objectively, the 
appellant appeared neatly dressed and groomed, and it was 
noted that he was very pleasant and cooperative.  In 
addition, he did not appear to be in any acute psychological 
distress and his sensorium was clear, although his mood was 
mildly depressed and his affect bordered on tears as he 
talked about Vietnam.  Finally, the examiner noted that the 
appellant was not psychotic and had no suicidal/homicidal 
ideations.  Based on these findings, the examiner diagnosed 
PTSD; depressive disorder, not otherwise specified; and, 
alcohol abuse, periodic.  For treatment purposes, it was 
indicated that he would be referred for supportive therapy 
and education about PTSD, including bibliotherapy.

The appellant was next seen as scheduled on March 17, 1999.  
He indicated at that time that he had contacted the veterans 
resource center, but had not come in for evaluation.  On this 
point, he stated that he had managed to cope for years with 
his Vietnam memories and that talking about them only seemed 
to intensify his condition.  For these reasons, he informed 
the examiner that he desired to discontinue treatment to the 
extent that he would only come in for future counseling 
sessions if he felt in need.  He also expressed some concern 
and guilt about his son who he reported was a Marine 
stationed over in the Persian Gulf.  Clinically, the examiner 
noted that the appellant was continuing to experience 
intrusive thoughts of his wartime experiences, but that he 
was not psychotic or suicidal/homicidal.  The only treatment 
provided was supportive therapy and the diagnosis remained 
PTSD.  The examiner reported that the treatment plan was 
revised to reflect the appellant's request for further 
treatment if and when he felt he needed it.

As alluded to above, the appellant was medically examined by 
VA in connection with his claim in November 1999.  Based on a 
thorough review of the evidence then available in the claims 
file, together with the results of the clinical examination, 
which included mental status findings (which were not unlike 
those previously reported during the above-cited outpatient 
visits) and an extensive battery of psychological tests 
(MMPI-2, Beck depression inventory, Mississippi scale, etc.), 
the examiner concluded that the appellant's primary Axis I 
diagnosis was alcohol abuse, judged secondary to partial PTSD 
symptoms in early partial remission.  For these symptoms, the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 70, reflective of some mild symptoms including 
intrusive recollections, reexperiencing phenomena, 
hypervigilance, but with generally good overall functioning.  
While the primary focus of the examination was to determine 
whether the appellant had a valid diagnosis of PTSD, the 
examiner provided a detailed discussion of the level of his 
impairment caused by his PTSD symptoms, which is relevant to 
the discussion herein, as set forth below:

Results of tests and interview data 
indicated that for approximately two 
decades following his tour in Vietnam 
this veteran's recollections of episodes 
there caused him significantly more 
functional difficulties than currently.  
At present, he evidences mild to moderate 
reexperiencing and arousal symptoms, 
however careful assessment was unable to 
elicit any evidence of avoidance or 
[a]ffective numbing related 
symptomatology.  Results demonstrated 
that this veteran continues to experience 
recurrent, moderately distressing 
recollections of Vietnam on a daily 
basis.  There is evidence of nightmares 
related to Vietnam occurring 
approximately once or twice a month and 
there is additionally evidence of 
physiological and psychological 
reactivity to external [queues] that 
resemble or symbolize aspects of this 
veteran's combat experiences, e.g. 
temporary anxious feeling, racing heart, 
and "adrenalin rush".  While this 
veteran described significant avoidance 
of external and internal Vietnam related 
stimuli during approximately the first 20 
years following his discharge, he did not 
evidence any current avoidance of such 
stimuli or numbing of general 
responsiveness currently.  In fact, the 
veteran related that he does not try to 
avoid thinking about Vietnam, nor does he 
try to avoid activities, places, people 
that will predictably arouse 
recollections of Vietnam.  He stated that 
he can recall all aspects of his combat 
experience.  Results indicate that he 
watches and enjoys military documentaries 
and films related to Vietnam and reads 
comprehensively about the subject as 
well.  The veteran reported continued 
interest in significant activities and 
denied detachment or emotional numbing 
towards others.  He did not evidence 
tendency towards foreshortened future or 
difficulty planning for the future.  He 
did evidence chronic increased arousal 
symptoms including sleep difficulties, 
e.g. night wakening with sweating and 
bruxism, occasional irritability with 
full loss of temper approximately once 
per month and consistent history and 
current presentation of hypervigilance, 
e.g. "I am always watching things around 
me."

Additional VA treatment reports in the file indicated that 
the appellant was seen for outpatient care six further times 
in 1999 (from June to December), but these visits were not 
for treatment/evaluation of his PTSD symptoms.

The appellant's 30 percent rating for his PTSD was granted by 
rating decision in April 2000 and assigned an effective date 
of January 6, 2000.  This rating was based on a VA outpatient 
treatment report of the same date.  This report indicated 
that he had called to schedule the appointment because he was 
upset about his rating which at that time was zero percent.  
In addition, he related that he had had many problems for 
years, and even had several upsets during the holiday season 
when he talked to some of his friends about his Vietnam 
experiences for the first time.  However, he indicated that 
he had not discussed his problems in the past because of fear 
of being stigmatized, which he explained was related to his 
general disdain for other veterans who exaggerated their 
symptoms to acquire disability benefits.  He explained 
further that he did not believe it was fair that veterans in 
his position (married for the past 31 years, worked until 
retirement, and were not unkempt) were denied benefits 
because they appeared stable.  Clinically, it was reported 
that the appellant had been depressed and nervous.  For 
treatment purposes, the examiner had him fill out depression 
inventory and anxiety rating scale tests.  In addition, 
supportive therapy was provided, but the appellant declined 
any interest in joining a readjustment counseling program and 
stated that he was not interested in group therapy.  As with 
his previous evaluations, it was also reported that he was 
not psychotic or suicidal/homicidal.  In addition, he 
indicated that he did not want any medications for his 
symptoms.

The appellant was next seen for follow-up evaluation and 
review of his test results on January 11, 2000.  His score of 
41 indicated that he had higher than normal levels of anxiety 
(above 30) as demonstrated by physical and psychological 
symptoms of anxiety, to include some difficulty with 
overbreathing, a choking sensation in his throat, increased 
heart rate, chest discomfort, excessive sweating, light 
headedness, weak legs, feeling off balance, feeling detached, 
tingling and numbness, hot/cold flashes, fear of impending 
doom, anxiety attacks based on reexperiencing past trauma, 
unprovoked episodes of anxiety, avoidance, tension and 
inability to relax, restlessness, increased sensitivity to 
environmental stimuli, excessive worry about health, 
decreased energy, physical pains, insomnia, unexpected waves 
of depression as well as mood changes that fluctuated in 
response to environmental stimuli, intrusive thoughts, and 
some ritualistic behavior.  The examiner indicated that 
scores on the anxiety scale between 37 and 57 were the mean 
for panic attacks with agoraphobia, while scores above 80 
were considered to represent a severe level of anxiety.  The 
goal of treatment would be to bring the appellant's score 
below 20.  The appellant's score on the depression inventory 
test (46/sds score of 58) was noted to be indicative of 
minimal to mild depression as demonstrated by his occasional 
feelings of sadness, occasional feeling like crying, 
insomnia, increased heart rate, feeling tired for no reason, 
difficulty concentrating and doing things he once did, 
restlessness, some irritability and difficulty in making 
decisions, and at times difficulty in finding pleasures in 
life.  Notwithstanding, it was noted that he did feel hopeful 
about the future.

Based on these findings, the appellant was again diagnosed 
with PTSD and depressive disorder, not otherwise specified.  
His treatment plan consisted of having him complete the 
application for readjustment counseling, although the 
examiner indicated that he did so with some ambivalence 
because he was fearful of aggravating his symptoms by 
discussing his feelings.  On this point, the appellant 
reiterated his previous stance that he felt his best coping 
mechanism was through avoidance.

Additional VA treatment reports in the file indicated that 
the appellant was seen for follow-up evaluation in February 
2000 at which time he was for the first time prescribed anti-
depressant medication for his PTSD symptoms.

After reviewing the evidence during the pertinent time period 
together with the criteria set forth under the applicable 
Diagnostic Code, the Board finds that a preponderance of the 
evidence is against a disability evaluation in excess of 30 
percent for the appellant's PTSD prior to January 6, 2000.  
Specifically, the evidence cited above does not show that the 
appellant had more than "mild or transient" PTSD symptoms 
prior to his outpatient visit on January 6, 2000.  He was not 
on any medications for his PTSD prior to February 2000 and he 
only had a few outpatient visits for his condition prior to 
January 6, 2000.

Moreover, the report of the VA examination conducted in 
November 1999 clearly reflects a finding that he had no more 
than mild overall impairment due to his PTSD-type symptoms.  
As detailed above, the examiner specifically found that the 
extent of the appellant's functional impairment was 
significantly less than in the first two decades after 
service, and while he currently displayed mild to moderate 
reexperiencing and arousal symptoms, a careful assessment of 
his condition did not show any evidence of tell-tale 
avoidance or affective numbing related symptomatology.  In 
addition, while the appellant related a constellation of 
symptoms such as daily intrusive thoughts, nightmares once or 
twice a month, sleep difficulties (night wakening and 
sweating) and a full-blown temper outbursts (approximately 
one a month), the examiner noted that he had continued 
interest in significant activities and no level of 
detachment/emotional numbing towards others.  Further, the 
mental status examination findings did not reflect 
significant psychiatric impairment as shown by his 
appearance, orientation and thought processes.  The 
examiner's findings were based on a complete review of the 
evidence then available in the file and additionally on 
extensive diagnostic testing that measured, among other 
things, the validity of his responses relative to the 
accounts he provided regarding the severity of his symptoms.  
In looking at the entire disability picture presented, the 
examiner concluded that his overall impairment was consistent 
for a GAF score of 70, which was significant for "mild 
symptoms including intrusive recollections, reexperiencing 
phenomena, hypervigilance, but with generally good overall 
functioning."  (Emphasis added).  For these reasons, the 
Board finds that the results of this examination are highly 
probative as to the relatively mild level of psychiatric 
impairment shown by the evidence up to that point in time.

The VA outpatient reports which pre-dated the November 1999 
VA examination are similarly lacking in probative quality to 
support a finding that his PTSD symptoms were 30 percent 
disabling; as noted above, the report dated in January 1999 
showed that he was "mildly" depressed and the report dated 
in March 1999 indicated that he did not want further 
treatment for his PTSD.  Read together with the result of the 
November 1999 VA examination, it is clear that the appellant 
did not have more than mild or transient symptoms of PTSD 
under the applicable rating criteria set forth above from the 
date of his original rating (December 2, 1998) through 
November 1999.

Following the appellant's March 1999 outpatient visit, the 
record shows that he was not seen for medical treatment for 
his PTSD symptoms (as opposed to VA-ordered examination for 
purposes of a claim for benefits) until January 6, 2000, at 
which time he self-initiated treatment because he had 
experienced an aggravation of his symptoms over the holidays, 
as described above.  Thereafter, he was evaluated further 
with depression inventory and anxiety scale tests which 
clearly showed that his condition had worsened compared to 
the findings reported on the November 1999 VA examination.  
Specifically, while his depression inventory test responses 
taken at that time continued to show only minimal to mild 
impairment, he clearly had increased anxiety with related 
symptoms.  Read together with the outpatient report of 
January 11, 2000, which described his test results given 
during the January 6th visit, it is apparent that his 
symptoms increased in severity beginning in January 2000.  
The additional outpatient reports dated in February-March 
2000 further support this findings as it was noted in these 
reports that for the first time he was taking anti-depressant 
medications for his PTSD symptoms.

Pertinent regulations under the general rating policy of 38 
C.F.R. Part 4 provide that the rating schedule is primarily a 
guide to assign percentage ratings which represent average 
impairment in earning capacity and therefore, medical reports 
must be interpreted in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of the disability present.  See 38 C.F.R. §§ 4.1, 4.2 (2000).  
In view of these general policy criteria, it appears that a 
single clinical finding will in most cases be insufficient to 
support a higher rating if it is not consistent with the 
entire evidentiary record.  This policy is also emphasized in 
other regulatory provisions in Part 4 which indicate that, 
notwithstanding enumerated rating criteria, in the 
application of the rating schedule to the particular facts in 
a case, "coordination of [the] rating with impairment of 
function will, however, be expected in all instances."  See 
38 C.F.R. § 4.21 (2000).

With these regulatory guidelines for consideration, the Board 
finds that the clinical findings reported on the VA 
outpatient reports and the November 1999 examination must be 
considered in context with the each other, and hence, no 
single finding can be viewed in isolation to support a higher 
original rating for the period in question.  In looking at 
the overall disability picture, the evidence reflects only a 
mild degree of impairment caused by the PTSD symptoms through 
November 1999, with an increase in severity of the disorder 
first shown by the facts when he was seen for outpatient care 
beginning on January 6, 2000.  For these reasons, the Board 
concludes that the 30 percent rating for the appellant's PTSD 
was not shown any earlier than January 6, 2000.  Accordingly, 
application of the law to the facts in this case provides no 
basis to award an effective date earlier than assigned for 
the 30 percent rating.  38 U.S.C.A. §§ 1155, 5110(a) (West 
1991); 38 C.F.R. §§ 3.400, 4.132, Diagnostic Code 9411 
(2000).

As to the findings of the Board discussed above, the 
appellant's contentions on appeal, to include the supporting 
lay statement from his wife, have been accorded due 
consideration; however, the Board concludes that the medical 
findings noted above are more probative of the level of 
disability shown by the staged ratings assigned in this case.  
To the extent that he contends otherwise, as a layperson, he 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
Moreover, the Board considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, for the reasons 
discussed above, the Board concludes that his PTSD should be 
rated no higher than 30 percent under the schedular criteria 
prior to January 6, 2000.

Having found the preponderance of the evidence to be against 
entitlement to an earlier effective date for the 30 percent 
rating, as fully detailed above, it follows that the negative 
evidence is not in such a state of equipoise with the 
positive evidence as to otherwise allow the claim.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the VCAA, no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the amended "duty to notify" and duty to assist" 
provisions of the VCAA specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  Regarding the "duty to notify," the Board finds 
that the RO's development/notice letters, rating decisions 
and statement of the case furnished to the appellant and his 
representative in connection with this appeal provided more 
than sufficient notice of the kind of information he would 
need to substantiate his claim.  Furthermore, with respect to 
the duty to assist, as it is not claimed by the appellant or 
shown by the record on appeal that there exists any 
additional evidence that would be necessary to substantiate 
his claim, the Board concludes that there is no reasonable 
possibility that further assistance or development will 
result in a grant of the benefits sought.


ORDER

An effective date prior to January 6, 2000, for the award of 
a 30 percent rating for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

